DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsoulis et al. (US 5,232,689, cited parent application 16/696,077) in view of Bodor (US 7,399,861 B2, cited parent application 16/696,077).
Katsoulis teaches translucent antiperspirant gel compositions for treating hyperhidrosis which leave no white residue on the skin when applied; the gels comprise 50-95 wt% of an anhydrous carrier liquid including ethanol, overlapping applicants claimed range, 5-20 wt% metal stearate and 1-25 wt% of an antiperspirant solid. See entire disclosure, especially abstract and claims. Regarding the recited viscosity controlling agent, several ingredients found throughout this reference are considered to meet viscosity modifier including silicon carboxylic acid, emollients, surfactants etc., each of which is considered to have some effect on the viscosity of the gel. Regarding the recitation in claim 15 that the composition is administered before bedtime, this recitation is not considered very limiting since any topical formulation would have to be applied while the subject is awake before bedtime. Note the recitation does not actually recite a time during the day the composition is applied. Additionally determining the best time to apply an antiperspirant to treat hyperhidrosis is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Katsoulis does not teach use of the claimed compound. 
Bodor teaches soft anticholinergic esters including compounds of the following formula:

    PNG
    media_image1.png
    241
    608
    media_image1.png
    Greyscale

wherein R1 and R2 are both phenyl or one of R1 and R2 is phenyl and the other is cyclopentyl; R is C1-8 alkyl, straight or branched chain; and X- is an anion with a single negative charge which includes bromine; and wherein each asterisk marks a chiral center; the compound having the R, S or RS stereoisomeric configuration at each chiral center. See entire disclosure, especially abstract, col 4 line 56-col 7 line 20. The compound above meets the elected species when R1 is cyclopentyl, R2 is benzyl and R is ethyl and positions 2 and 3' are R. The compounds could be made up in solid or liquid form and formulated as antiperspirants for treating hyperhidrosis. See col 11 line 45-col 12 line 3. The amount of compound Ia could be from 0.1-50 wt%. See col 13 lines 18-37. Border goes on to describe that “the recitation of a numerical range for a variable is intended to convey that the variable can be equal to any of the values within that range. Thus, for a variable which is inherently discrete, the variable can be equal to any integer value of the numerical range, including the end-points of the range. Similarly, for a variable which is inherently continuous, the variable can be equal to any real value of the numerical range, including the end-points of the range. As an example, a variable which is described as having values between 0 and 2, can be 0, 1 or 2 for variables which are inherently discrete, and can be 0.0, 0.1, 0.01, 0.001, or any other real value for variables which are inherently continuous.” Thus the range of active compound Ia from 0.1-50 wt% incorporates specific amounts within the claimed range including 1,2,3,4,5,6,..... wt%.
	Since both references teach antiperspirant compositions for treating hyperhidrosis one of ordinary skill in the art would have a high expectation of success in substituting or adding the soft anticholinergic ester of Bodor in the composition of Katsoulis. Reason to make such a modification stems from the disclosure of Katsoulis that the compounds claimed were well known to be useful in antiperspirant compositions for the treatment of hyperhidrosis. Thus one of ordinary skill in the art by combining these references could produce an anhydrous antiperspirant for the treatment of hyperhidrosis that advantageously does not leave a visible white residue when applied to the skin. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 7-8,15-17 and 20 the amount of dose per application and the number of doses and time it is applied for this composition is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971). One of ordinary skill in the art in this field of endeavor would optimize these parameters to achieve the desired antiperspirant effect commensurate with a reasonable risk/benefit ratio. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of metered dose would have been obvious at the time of applicant's invention. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Regarding the functional limitations on the amount of sweat production reduced and the microbial stability, it follows that since the combination of Katsoulis and Bodor teaches the same composition with the same ingredients in overlapping amounts it will feature these same properties. The properties are nothing more than the natural result of the composition made by following the teachings and suggestions in the prior art.
Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsoulis et al. (US 5,232,689) in view of Bodor (US 7,399,861 B2) as applied to claims 1-9 and 15-20 above, in view of McManus et al. (US 2006/0088496 A1, cited parent application 16/696,077).
The combination of Katsoulis and Bodor is disclosed above. Katsoulis does not teach the excipients recited in claims 10-12.
McManus is used only for the disclosure within that use of hydroxypropyl cellulose as a thickener, hexylene glycol as a humectant and citric acid in antiperspirant compositions were well known at the time of the claimed invention. See [0019], [0035]-[0036], [0042] and [0066].
It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to modify the antiperspirant disclosed in Katsoulis and add the excipients disclosed within McManus. It is generally considered to be prime facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the combination of conventional components of antiperspirants.  It therefore follows that the instant claims define prime facie obvious subject matter. Cf. In re Kerhoven, 626 F.2d 848, 205 USPQ 1069 (CCPA 1980).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsoulis et al. (US 5,232,689) in view of Bodor (US 7,399,861 B2) in view of McManus et al. (US 2006/0088496 A1) as applied to claims 1-9 and 15-20 above, in view of Wheeler et al. (US 2008/0234239 A1, cited parent application 16/696,077). 
The combination of Katsoulis Bodor and McManus is disclosed above. Katsoulis does not teach the use of the silicone blend of claims 13-14.
However use of the silicone blend, dimethiconal blend 20 was well known in the art of topical compositions as taught by Wheeler. See abstract and examples 14-16.
It would have been prime facie obvious at the time of the invention to a person of ordinary skill in the art to modify the antiperspirant disclosed in Katsoulis and add the excipient disclosed within Wheeler. It is generally considered to be prime facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose.  As shown by the recited teachings, instant claims are no more than the combination of conventional components of topical compositions.  It therefore follows that the instant claims define prime facie obvious subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,22-25,27-29,33-38,40-74 of copending Application No. 15/758,190 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims methods of using the same composition with the same active. The main difference is the ‘190 uses the composition to treat sialorrhea while the pending claims is silent on such a feature. However the artisan practicing ‘190 method would find it obvious to obtain the claimed composition, because the claimed composition is useful in the patented method.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,947,192. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. The patent requires citric acid, hexylene glycol and HPC in the first independent claim while the current independent claims are generic and recite these excipients in dependent claims rendering them patentably indistinct. Also while the patented claims are drawn to method of treating hyperhydrolysis the artisan practicing ‘192 method would find it obvious to obtain the claimed composition, because the claimed composition is useful in the patented method.
Claims  1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,952,990. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. While the patented claims are drawn to method of treating hyperhydrolysis the artisan practicing ‘990 method would find it obvious to obtain the claimed composition, because the claimed composition is useful in the patented method.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,959,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. The patent requires citric acid and hexylene glycol in the first independent claim while the current independent claims are generic rendering them patentably indistinct. Also while the patented claims are drawn to method of treating hyperhydrolysis the artisan practicing ‘983 method would find it obvious to obtain the claimed composition, because the claimed composition is useful in the patented method.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,961,191. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. The patent requires citric acid, hexylene glycol and HPC in the first independent claim while the current independent claims are generic and recite these excipients in dependent claims rendering them patentably indistinct. Also while the patented claims are drawn to method of treating hyperhydrolysis the artisan practicing ‘191 method would find it obvious to obtain the claimed composition, because the claimed composition is useful in the patented method.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,026,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. The patent requires citric acid, hexylene glycol and HPC in the first independent claim while the current independent claims are generic rendering them patentably indistinct. Also while the patented claims are drawn to method of treating hyperhydrolysis the artisan practicing ‘919 method would find it obvious to obtain the claimed composition, because the claimed composition is useful in the patented method.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,034,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. The patent requires citric acid, hexylene glycol and HPC in the first independent claim while the current independent claims are generic and recite these excipients in dependent claims rendering them patentably indistinct. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,052,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims represent a sub-genus of instant generic claims, thereby rendering instant generic claims not patentably distinct. The patent requires citric acid, hexylene glycol and HPC in the first independent claims of the compositions and methods of treating hyperhidrosis while the current independent claims are generic and recite these excipients in dependent claims rendering them patentably indistinct.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 17/202,063 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims methods of using the same composition with the same active. The current application requires isopropyl myristate in the first independent claims of the compositions and methods of treating hyperhidrosis while ‘063 independent claims are generic, rendering them patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/479,905 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claims methods of using the same composition with the same active.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618